DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed December 17, 2021 have been received and entered into the case.  Claim 6 is canceled; claims 1 – 5 and 7 – 13 are pending and have been considered on the merits.  All arguments have been fully considered.  

Claim Objections
Previous objections are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a2 are withdrawn due to applicant’s amendment.
Specifically, the prior art teaches treating dysbiosis and related conditions (Loke et al.) and gastrointestinal tract disease, disorder or conditions (Afeyan et al.) by administering the claimed bacteria.  However, the prior art does not teach or suggest administering the claimed bacteria in subjects having cancer to reduce risk of Listeria monocytogenes infection, wherein the bacteria are administered before, during, or after chemotherapeutic treatment.

Allowable Subject Matter
Claims 1 – 5 and 7 – 13 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699